Citation Nr: 1416164	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-37 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of prostate cancer, to include from exposure to herbicides.

2. Entitlement to service connection for a skin disability, to include from exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before a Decision Review Officer (DRO) at the RO in August 2010.  A transcript of that hearing has been associated with the file and reviewed.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's prostate cancer is not related to his service.


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2009 and June 2009, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA is not required to provide an examination for the Veteran's claim of service connection for prostate cancer as the evidence does not show an in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA and the Veteran requested searches of service department records and received negative responses for herbicide use where the Veteran was stationed.  The Board does not find any outstanding development necessary to adjudicate these claims.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Regulations provide that certain diseases are associated with herbicide exposure such that a veteran who has been exposed to herbicides, either presumptively through service in the Republic of Vietnam or proven by the record, does not have to prove a causal connection to service.  See 38 C.F.R. § 3.309(e).  While veteran's with service in specific areas where herbicides are known to have been used are presumed to have herbicide exposure, veterans in service in other areas have to prove exposure.  See 38 C.F.R. § 3.307(a)(6).

The Veteran is competent to report symptoms and experiences observable by his senses.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board generally finds his statements credible as they are detailed and internally consistent.

The evidence does not meet the criteria for service connection of residuals of prostate cancer.  See 38 C.F.R. §§ 3.303, 3.309(e).

The Veteran has current residuals of prostate cancer.  He was diagnosed and treated for prostate cancer in 2007.  See VA Treatment, Letter Dr. SJS 11/10.  Prostate cancer is a disease which is presumed to have a causal connection with herbicide exposure.  38 C.F.R. § 3.309(e).  

The evidence does not show that the Veteran was exposed to herbicides while in service.  The Veteran reported being exposed to Agent Orange while completing training in North Carolina in 1970.  See Claim 1/09.  Fellow servicemen, LG and FE reported vegetation being sprayed with what they understood was Agent Orange.  See Letters LG, FE.  However, VA and the Veteran requested searches from the military to determine if herbicides were used at the fort where the Veteran had training.  Per the search results, there is no record of herbicides being used at that location.  See VA Request Response 3/09, Veteran's FOIA Response 9/10.  

The Veteran and his fellow servicemen represented that the military was investigating the fort in North Carolina for possible herbicide exposure.  See DRO Hearing 8/10, Statements REH, CWN, FME, 8/10.  The Department of Defense provides a list of areas where herbicides were used; there are no locations in North Carolina on that list.  Neither the Veteran nor his fellow servicemen have presented information as to whether the plant sprays they reported seeing where those with harmful chemicals such as dioxin, associated with prostate cancer.  Without corroborating records of herbicide use, the evidence does not support that the Veteran was exposed to herbicides during service.

Additionally, the Veteran does not assert and the evidence does not suggest that the Veteran had any other incurrence in service, which could relate to his prostate cancer.  Service treatment records show no prostate, urology, or related treatment during service.  Entrance and separation examinations are silent for any such problems.  See Examinations 7/70, 1/71.    

The preponderance of the evidence is against a finding of service connection for prostate cancer.  See 38 C.F.R. §§ 3.303, 3.309(e).  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R § 3.102.


ORDER

Service connection for residuals of prostate cancer is denied.


REMAND

An addendum opinion is needed to satisfy VA's duty to assist the Veteran with his claim of service connection for a skin disability.  The VA examiner in June 2010 provided a negative opinion on the relationship between the Veteran's skin condition and herbicide exposure but failed to discuss the Veteran's treatment in service and statements of continuous symptoms on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's skin.

2. Then, forward the claims file to the June 2010 VA examiner, or another examiner if that examiner is unavailable, to provide an opinion on the Veteran's skin disability.  The examiner should answer the following:

a. Is the Veteran's current skin disability at least as likely as not related to service, including treatment for a rash?

Take note and discuss in-service and post-service treatment and the Veteran's statements of continuous symptoms for over 30 years. 

The examiner must provide reasons for each opinion offered.  The Veteran's reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific knowledge or the lack of evidence

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


